DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/25/2021.
Claims 1-32 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-32 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zait (US 2018/0234915 A1) in view of Huang et al. (US 2019/0140904 A1).

Regarding claim 1, Zait teaches a method comprising: 
receiving, at a network slicer in a networked system, a first message from a first network node of the networked system (receiving, at the slice selector 110 in wireless telecommunication system 100, a create session request (message) from MME 108 via see Zait: ¶[0018-0020]; Fig.1; Fig.4 step 404); 
determining, by the network slicer, a first destination address from the first message (slice selector 200 determine the network IP address specific by the redirect response or specify the APN direct to  see Zait: ¶[0034]; Fig.2 ¶[0034]; ¶0036]); 
determining, by the network slicer, that a message type of the first message is a predetermined message type (indicate the type of service expected by the UE 102, by the slice selector based on policy function see Zait: ¶[0038]; Fig.3 steps 302-316; ¶[0039]); and 
determining a destination type from the first message, the first destination address corresponding to a first network slice node that is part of a first network slice (in response to receiving the create session request, slice control request to the selection policy function to specifics IMEI and APN (network IP address) associated with the initial attach request see Zait: ¶[0046]; ¶[0048]; Fig.4 steps 404-408); 
identifying, based on one or more of a policy of the network slicer or an external policy (evaluate and select (Fig.3 step 310) against the policies 116 to identify and select one network slices 104 that meets the needs of the requesting UE 102 see Zait: ¶[0039]; Fig.3 Step 310),a second network slice node of the networked system having the destination type (network slices 104 meet the of type of service or QoS expected by the UE 102 see Zait: ¶[0039]; Fig.1), 

routing the new message of the predetermined message type to the second network slice node (slice selector 110 route the creation request message to the network gateway 112 in network slice 104 based on policies 116 see Zait: Fig.1; Fig.2 steps 210-222).  
Zait does not explicitly teaches wherein the second network slice node is part of a second network slice that is different from the first network slice, wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new  message is an address of the second network slice node that part of the second network slice. 
However, Huang teaches wherein the second network slice node is part of a second network slice that is different from the first network slice (NE 530 corresponding to first slice node which is different from NE 540 corresponding to second network slice node see Huang: Fig.5; ¶0142-0143]), wherein a source address of the new message is a network slicer address, and wherein a destination address of the new message is an address of the second network slice node that part of the second network slice (operation A4 Traffic flow (flow 1) from NE 530 (source address) to NE 540 (destination address) and traffic low set defined by 5-tuple information see Huang: ¶[0142-0143]; 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Zait to include (or to use, etc.) the wherein the second network slice node is part of a second network slice that is different from the first network slice, wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new  message is an address of the second network slice node that part of the second network slice as taught by Huang in order to optimize resource by take account of performance requirement of traffic flows of different service types (see Huang: ¶[0006]).
Regarding claim 2, the modified Zait taught the method of claim 1 as described hereinabove. Zait further teaches wherein the predetermined message type is a creation request message (create session request see Zait: ¶[0019]).  
Regarding claim 3, the modified Zait taught the method of claim 1 as described hereinabove. Zait further teaches wherein the first node is one or more of a mobility management entity (MME), a serving general packet radio services (GPRS) support node (SGSN), serving gateway (SGW), enhanced packet data gateway (ePDG), or a trusted WLAN (mobility management (MM) 108 see Zait: Fig.1).  
Regarding claim 4, the modified Zait taught the method of claim 1 as described hereinabove. Zait further teaches wherein the determined destination type comprises a gateway general packet radio services (GPRS) support node (GGSN), a serving gateway (SGW), or a packet data network gateway (PGW) (directed to a gateway component 112 of network slice see Zait: ¶0020]
Regarding claim 5, the modified Zait taught the method of claim 1 as described hereinabove. Zait further teaches identifying the second network slice node comprises:
determining, by the network slicer, one or more of a throughput capability level of a user equipment (UE) associated with the first message, an enterprise associated with the UE associated with the first message, a traffic speed of the UE associated with the first message, a security level or requirement of the UE associated with the first message, or an employee status of the owner of the UE associated with the first message (determined the QoS expected by the UE and against the polices 116 see Zait: ¶[0039]), and 
selecting, by the network slicer, the destination address associated with one or more of a capability level of the UE, an enterprise of the UE, the traffic speed of the UE, the security level or requirement of the UE, or the employee status of the owner of the UE from a plurality of destination addresses (slice selector 110 select the network slice 104 that meet the type of service request by the UE see Zait: ¶[0039]).  
Regarding claim 6, the modified Zait taught the method of claim 1 as described hereinabove. Zait further teaches wherein identifying the second network slice node comprises determining one or more of an International Mobile Subscriber Identity (IMSI) of a user equipment associated with the first message, location of the user equipment associated with the first message, access point name (APN) associated with the first message, an international Mobile Equipment Identity (IMEI) identification number of the user equipment associated with the first message, a Radio Access Technology type associated with the first message, or a timestamp of the first message (the slice control request 304 may also specify the APN to which the initial attach request was directed. 
Regarding claim 7, the modified Zait taught the method of claim 1 as described hereinabove. Huang further comprising: 
receiving, by the network slicer, a response message from the second slice node (receiving, by the centralizes controller 510 a response message from the NE 540 (message B1) see Huang: ¶[0146]; Fig.5 step B1), and- 32 - ActiveUS 172319143Atty. Docket No. 2205120.00196US2
creating, by the network slicer, a new response message including: the first destination address corresponding to the first slice node as the source address of the new response message, and message content from the response message sent by the second network slice node (creating operation B3 response back to NE540 include 5 tuple of packet which includes source and destination address see Huang: ¶[0146-0149]) in order to optimize resource by take account of performance requirement of traffic flows of different service types (see Huang: ¶[0006]).
Regarding claim 8, the modified Zait taught the method of claim 7 as described hereinabove. Zait further comprising: storing, at the network slicer, one or more of an address associated with the first network node or the destination address prior to the receiving the response message from the second network slice node; and deleting, by the network slicer, at least one address associated with the first network node or the destination address after the new response message is created (slice policy function update the availability of service and network address of network slice see Zait: ¶[0022]; Fig.1 elements 114-122).
Regarding claim 9, the modified Zait taught the method of claim 1 as described hereinabove. Zait further comprising indicating to a next hop router by the network slicer that a router associated with the network slicer has a lower routing cost to a third network node than an expected routing cost from other routers in the networked system to the third network node prior to the receiving the first message, wherein the lower routing cost to the third network node is lower than an actual routing cost to the third network node (network selector 110 selected the lowest load see Zait:  ¶[0039]).
Regarding claim 10, Zait teaches a method comprising: 
receiving, at a network slicer in a networked system, a creation request message from a first network node (receiving, at the slice selector 110 in wireless telecommunication system 100, a create session request (message) from MME 108 via see Zait: ¶[0018-0020]; Fig.1; Fig.4 step 404), the creation request message having as a first destination address an address associated with the network slicer (slice selector 200 determine the network IP address specific by the redirect response or specify the APN direct to  see Zait: ¶[0034]; Fig.2 ¶[0034]; ¶0036]); 
determining a destination type from the creation request message (in response to receiving the create session request, slice control request to the selection policy function to specifics IMEI and APN (network IP address) associated with the initial attach request see Zait: ¶[0046]; ¶[0048]; Fig.4 steps 404-408);
selecting, by the network slicer, a second destination address for the creation request message based on one or more of a policy of the network slicer or an external policy (evaluate and select (Fig.3 step 310) against the policies 116 to identify and select one network slices 104 that meets the needs of the requesting UE 102 see Zait: 
creating, by the network slicer, a new creation request message including the message content from the creation request message (receive slice control answer at step 314 (the network IP address of gateway selected and slice selector 200 redirect create session request at step 214 (Fig.2) see Zait: ¶[0040]; Fig.3 step 314; Fig.4 step 410), and 
routing the new creation request message to the second network slice node of the networked system associated with the second destination address (slice selector 110 route the creation request message to the network gateway 112 in network slice 104 based on policies 116 see Zait: Fig.1; Fig.2 steps 210-222).
Zait does not explicitly teaches wherein the second network slide node is part of a network slice, wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new creation request message is the second destination address associated with the second network slice node that is part of the network slice 
However, Huang teaches wherein the second network slide node is part of a network slice (NE 530 corresponding to first slice node which is different from NE 540 corresponding to second network slice node see Huang: Fig.5; ¶0142-0143]), wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new creation request message is the second 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Zait to include (or to use, etc.) the wherein the second network slide node is part of a network slice, wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new creation request message is the second destination address associated with the second network slice node that is part of the network slice as taught by Huang in order to optimize resource by take account of performance requirement of traffic flows of different service types (see Huang: ¶[0006]).
Regarding claim 11, claim 11 is rejected for the same reason as claim 7 as set forth hereinabove. 
Regarding claim 12, the modified Zait taught the method of claim 11 as described hereinabove. Zait further comprising: storing, at the network slicer, one or more of the address associated with the first network node or the second destination address prior to the receiving the response message from the second network node; and deleting, by the network slicer, the stored one or more of the address associated with the first network node or the second destination address after the creating the new response message (slice policy function update the availability of service and network address of network slice see Zait: ¶[0022]; Fig.1 elements 114-122).
Regarding claim 13, claim 13 is rejected for the same reason claim 3 as set forth hereinabove.
Regarding claim 14, claim 14 is rejected for the same reason claim 4 as set forth hereinabove.
Regarding claim 15, the modified Zait taught the method of claim 10 as described hereinabove. Zait further teaches wherein the selecting the second destination address for the creation request message based on the one or more of the policy of the network slicer or the external policy comprises: 
- 34 -ActiveUS 172319143Atty. Docket No. 2205120.00196US2	determining, by the network slicer, one or more of a throughput capability level of a user equipment (UE) associated with the first message, an enterprise associated with the UE associated with the first message, a traffic speed of the UE associated with the first message, a security level or requirement of the UE associated with the first message, or an employee status of an owner of the UE associated with the first message (determined the QoS expected by the UE and against the polices 116 see Zait: ¶[0039]), and 
selecting, by the network slicer, the second destination address associated with one or more of a capability level of the UE, an enterprise of the UE, a traffic speed of the UE, a security level or requirement of the UE, or an employee status of an owner of the UE from a plurality of second destination addresses (slice selector 110 select the network slice 104 that meet the type of service request by the UE see Zait: ¶[0039]).  
Regarding claim 16, the modified Zait taught the method of claim 10 as described hereinabove. Zait further comprising indicating to a domain name system of the networked system that the address associated with the network slicer has a higher 
Regarding claims 17-25, they are rejected for the same reason as claims 1-9 as set forth hereinabove. Regarding claims 17-25, they discloses a network slicer that performing method of claim 1 (slice selector 110 see Zait: Fig.1).
Regarding claims 26-32, they are rejected for the same reason as claims 10-16 as set forth hereinabove. Regarding claims 26-32, they discloses a network slicer that performing method of claim 10 (slice selector 110 see Zait: Fig.1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GUANG W. LI
Primary Examiner
Art Unit 2478


February 26, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478